                  Case 14-12685-BLS            Doc 727       Filed 09/04/19        Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 7

AMERICAN LASER SKINCARE, LLC,                           Case No. 14-12685 (BLS)
el al.,'
                                                        (Jointly Administered)
                   Debtors.
                                                        Hearing Date: October 8, 2019 at 11:30 a.m. (ET)
                                                        Objection Deadline: September 18, 2019 at 4:00 p.m. (ET)

                 MOTION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE,
                  FOR ENTRY OF AN ORDER APPROVING SETTLEMENT
                       AGREEMENT WITH O’CONNOR HOSPITAL

         Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) of American Laser Skincare, LLC

and its related debtors (collectively, the “Debtors”), by and through his undersigned counsel and

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

hereby moves (the “Motion”) for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), (a) approving a settlement agreement and release (the

“Agreement”) by and between the Trustee, on the one hand, and O’Connor Hospital, as landlord

(the “Landlord”), on the other hand, and (b) authorizing the Trustee to take all necessary or

desirable steps to effectuate the Agreement, which is attached to the Proposed Order as Exhibit

1. In support of the Motion, the Trustee respectfully states as follows:



' The Debtors in these Chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: American Laser Skincare, LLC (4698); Bellus ALC Holdings, LLC (0343); Bellus ALC of Alabama,
LLC (8558); Bellus ALC of Arizona, LLC (8562); Bellus ALC of California, LLC (8573); Bellus ALC of Colorado,
LLC (8570); Bellus ALC of Connecticut, LLC (8574); Bellus ALC of Florida, LLC (8579); Bellus ALC of Georgia,
LLC (8578); Bellus ALC of Illinois, LLC (8583); Bellus ALC of Indiana, LLC (8587); Bellus ALC of Iowa, LLC
(8593); Bellus ALC of Kansas, LLC (8594); Bellus ALC of Louisiana, LLC (8605); Bellus ALC of Maryland, LLC
(8432); Bellus ALC of Massachusetts, LLC (8606); Bellus ALC of Michigan, LLC (8608); Bellus ALC of
Minnesota, LLC (8560); Bellus ALC of Missouri, LLC (8585); Bellus ALC ofNevada, LLC (8566); Bellus ALC of
New York, LLC (8569); Bellus ALC ofNorth Carolina, LLC (8572); Bellus ALC of Pennsylvania, LLC (8581);
Bellus ALC of Puerto Rico, LLC (8576); Bellus ALC of South Carolina, LLC (8580); Bellus ALC of Tennessee,
LLC (8588); Bellus ALC of Texas, LLC (8592); Bellus ALC of Utah, LLC (8602); Bellus ALC of Virginia, LLC
(8603); Bellus ALC of Washington, LLC (8599); Bellus ALC of Wisconsin, LLC (8607),


40000/0544-17756059VI
                 Case 14-12685-BLS         Doc 727      Filed 09/04/19    Page 2 of 7



                                           JURISDICTION

         1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2).

         2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory predicates for the relief requested herein are Sections 105(a) and

363 of the Bankruptcy Code. Such relief is also warranted under Bankruptcy Rule 9019.

                                     FACTUAL BACKGROUND

         4.       The Debtors, headquartered in Farmington Hills, Michigan, were formerly a

leading provider of laser hair removal, skin rejuvenation, and other minimally-invasive cosmetic

procedures across a nationwide network of 136 locations throughout 25 states. Due to, among

other reasons, operational shortcomings and macroeconomic deterioration, which created

substantial financial difficulties, the Debtors were forced to cease operations on November 14,

2014.

         5.       On December 4, 2014 (the “Petition Date”), the Debtors filed voluntary petitions

in this Court commencing cases for relief under Chapter 7 of the Bankruptcy Code (the

“Chapter 7 Cases”).

         6.       Prior to the Petition Date, the Debtors (or predecessors thereof) entered into that

certain Lease Agreement (the “Lease”) with the Landlord for that certain space located at 455

O’Connor Drive, Suite 330, San Jose, California 95124 (the “Premises”).

         7.        After the Petition Date, and pursuant to the Lease, the Debtors continued to

occupy the Premises owned by the Landlord for a limited period of time. The Landlord has

asserted an administrative priority claim in the amount of $63,867.84 (the “Administrative

Expense Claim”).


                                                    2

40000/0544-17756059V1
                 Case 14-12685-BLS            Doc 727       Filed 09/04/19       Page 3 of 7



         8.       In order to avoid the costs, risks and delays of litigation between the parties in

connection with the Administrative Expense Claim, the parties have entered into an Agreement

that provides for the resolution of the Landlord’s Administrative Expense Claim against the

Debtors’ estates.

                                          RET JRF REQUESTED

         9.       By this Motion, the Trustee respectfully requests the Court enter the Proposed

Order approving the Agreement and authorizing the Trustee to take all actions necessary or

desirable to effectuate the Agreement.

                                    SUMMARY OF STIPULATION

         10.      Pursuant to Bankruptcy Rule 9019, the following are the principal terms of the

Agreement:^

                  a.      Administrative Expense Claim. Upon entry of a Final Order (as

defined below) approving the Agreement, the Landlord shall be granted an allowed

Chapter 7 administrative expense claim in the amount of $5,446.56 (the “Allowed

Administrative Expense Claim”). For the purposes of the Agreement, a “Final Order”

shall mean an order entered by a court of competent jurisdiction that has not been

reversed, stayed, modified, or amended, and as to which: (a) the time to appeal, seek

review or rehearing or petition for certiorari has expired and no timely-filed appeal or

petition for review, rehearing, remand or certiorari is pending; or (b) any appeal taken or

petition for certiorari filed has been resolved by the highest court to which the order or

judgment was appealed or from which certiorari was sought, provided, however, that the

possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil

’ The following represents a summary of the principal terms of the Agreement. In the event of an inconsistency
between the below summary and the Agreement, the Agreement shall govern. All capitalized terms used but not
otherwise defined herein shall have the same meanings ascribed to them in the Agreement.
                                                        3

40000/0544-17756059VI
                   Case 14-12685-BLS     Doc 727     Filed 09/04/19     Page 4 of 7



Procedure, or any analogous rule under the Federal Rules of Bankruptcy Procedure, or

other rules governing procedure in cases before the Bankruptcy Court, maybe filed with

respect to such order shall not cause such order not to be a Final Order, The Allowed

Administrative Expense Claim shall be paid by the Trustee to the Landlord within seven

(7) days of entry of a Final Order approving the Agreement.

                   b.    General Unsecured Claim. Upon entry of a Final Order approving

the Agreement, the Landlord shall be granted an allowed general unsecured claim in the

amount of $48,785.70 under Section 502(b)(6) of the Bankruptcy Code.

                   c.    Release and Settlement of All Administrative Expense Claims.

Except as expressly provided in the Agreement, and except with respect to the Landlord’s

unsecured, non-priority claim for amounts due prior to the Petition Date and/or for lease

rejection damages, the Landlord and its respective predecessors, assigns, assignors, and

successors (collectively the “Releasing Parties”) hereby remise, release and forever

discharge the Trustee, the Debtors and their estates and their respective predecessors,

assigns, assignors, trustees, attorneys, and successors (collectively the “Released

Parties”) of and from all debts, demands, actions, causes of action, suits, accounts,

covenants, contracts, agreements, damages, and any and all claims, demands and

liabilities whatsoever of every name and nature, both in law and in equity, which the

Releasing Parties now have or ever had against the Released Parties at any time from the

beginning of time to the date of the Agreement.




4()000/0544-17756059vl
                 Case 14-12685-BLS         Doc 727      Filed 09/04/19      Page 5 of 7



                               BASIS FOR RELIEF REQUESTED

         11.      Bankruptcy Rule 9019 provides, in relevant part:

                  On motion by the trustee and after notice and a hearing, the court
                  may approve a compromise or settlement. Notice shall be given to
                  creditors, the United States trustee, the debtor, and indenture
                  trustees as provided in Rule 2002 and to any other entity as the
                  court may direct.

Fed. R. Bankr. P. 9019(a).


         12.      In determining whether to approve a settlement pursuant to section 363 of the

Bankruptcy Code and Bankruptcy Rule 9019, a bankruptcy court is required to “assess and

balance the value of the claim that is being compromised against the value to the estate of the

acceptance of the compromise proposal.” Mvers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

Cir. 1996). The bankruptcy court will consider four criteria in applying this balancing test: “(1)

the probability of success in the litigation; (2) the likely difficulties in collection; (3) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily

attending it; and (4) the paramount interest of the creditors.” M- (internal citation omitted); ^

also In re Neshaminv Office Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986)); In re Marvel

Kntm’t Group. Inc.. 222 B.R. 243, 249 (D. Del. 1998) (relying on the same four factors to

determine the fairness, reasonableness, and adequacy of a settlement). “The court must also

consider ‘all other factors relevant to a full and fair assessment of the wisdom of the proposed

compromise.’” Marvek 222 B.R. at 249 (internal citation omitted). The ultimate inquiry is

whether, in the court’s discretion, the compromise embodied in the settlement “is fair,

reasonable, and in the best interest of the estate.” In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del.

1997).




40000/0544-17756059vl
                  Case 14-12685-BLS         Doc 727     Filed 09/04/19     Page 6 of 7



                   13.    As applied in the instant case, the Martin factors strongly support this

Court’s approval of the Agreement as in the best interest of the estates. The proposed settlement

represents a reasonable settlement of the Landlord’s asserted Chapter 7 administrative claim.

The Landlord seeks immediate payment of $63,867.84 as a Chapter 7 administrative claim. The

Trustee believes that the results of litigation with the Landlord regarding its Chapter 7

administrative claim are uncertain and the costs of such litigation are not warranted given the

possibility that the Trustee may not prevail in his opposition to the Landlord’s claim. Litigation

carries risk and the outcome is not certain.

                   14.    Finally, in considering the additional administrative expenses that the

Trustee would incur to litigate with respect to the Landlord’s claim and after his investigation of

the Landlord’s claim, the Agreement represents approximately the result that the Trustee would

expect to obtain if he were to litigate with the Landlord.

                   15.    In sum, the Agreement meets the statutory and applicable case law

standards for the approval of a settlement and thus should be approved. The Agreement serves

the purpose of consensually resolving a potential dispute in this bankruptcy case, thus avoiding

the dissipation of the Trustee’s valuable time and resources in litigation. Finally, the Agreement

is the product of extensive, arm’s-length negotiations between the parties and it is well within the

bounds of this Court’s discretion to approve the settlement.

                                                NOTICE

                    16.   Notice of this Motion is being provided to: (a) the Office of the United

States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844 N. King Street,

Suite 2207, Lock Box 35, Wilmington, DE 19801 (Attention: Juliet M. Sarkessian); (b) counsel

to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King

Street, Wilmington, DE 19801 (Attention: Robert S. Brady); (c) counsel to Bellus ALC Funding,
                                             6

40000/()544-l7756059vl
                 Case 14-12685-BLS       Doc 727     Filed 09/04/19     Page 7 of 7



LLC, Blank Rome LLP, 1201 Market Street Suite 800, Wilmington, DE 19801 (Attention;

Regina Kelbon); (d) counsel to O’Connor Hospital; and (e) all parties entitled to notice pursuant

to Local Rule 2002-1 (other than those parties set forth above, including all parties who file a

request for service of notices under Fed. R. Bankr. P. 2002(i) and all parties whose rights are

affected by this Motion). The Trustee submits that, under the circumstances, no other or further

notice is required.

                                      NO PRIOR REQUEST

                  17.   No prior motion for the relief requested herein has been made to this or

any other court.

         WHEREFORE, the Trustee respectfully requests that the Bankruptcy Court enter the

Proposed Order, in the form attached hereto as Exhibit A, (a) approving the Agreement,

(b) authorizing the Trustee to take all necessary or desirable steps to effectuate the Agreement,

and (c) granting such other and further relief as the Court may deem just and proper.

Dated: September 4, 2019
                                               COLE SCHOTZ P.

                                         By:
                                               Norman L. |^erni
                                               Patrick J. Reille/(No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117

                                               and

                                               Ryan T. Jareck
                                               Court Plaza North, 25 Main Street
                                               Hackensack, NJ 07601
                                               Telephone: (201)489-3000
                                               Facsimile: (201) 489-1536

                                               Counsel to Alfred T. Giuliano,
                                               Chapter 7 Trustee
                                                 1

40000/0544-17756059VI
